            Case 3:19-cv-05960-MJP Document 127 Filed 04/06/21 Page 1 of 4




                                                      THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                         NO. 3:19-cv-05960-MJP
 9                                 Plaintiff,
                                                         JOINT NOTICE OF SUPREME
10                                                       COURT DECISION AND REQUEST
            vs.
                                                         FOR STATUS CONFERENCE
11
     HEARING HELP EXPRESS, INC.,
12   TRIANGULAR MEDIA CORP.,
     LEADCREATIONS.COM, LLC, LEWIS
13   LURIE, INTRICON, INC., and INTRICON
14   CORPORATION,

15                                 Defendants.

16

17          Plaintiff and Defendants, through their counsel of record, jointly notify the Court that

18   the United States Supreme Court issued its decision in Facebook, Inc. v. Duguid, No. 19-511,

19   2021 WL 1215717 (Apr. 1, 2021), and request that the Court schedule a status conference at

20   which time a revised scheduling order can be addressed and entered.

21

22

23

24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     JOINT NOTICE OF SUPREME COURT DECISION AND                             936 North 34th Street, Suite 300
     REQUEST FOR STATUS CONFERENCE - 1                                      Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                 www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 127 Filed 04/06/21 Page 2 of 4




 1         RESPECTFULLY SUBMITTED AND DATED this 6th day of April, 2021.

 2   TERRELL MARSHALL LAW GROUP PLLC                  BLANK ROME LLP
 3
     By: /s/ Adrienne D. McEntee, WSBA #34061         By: /s/ Nicole Bartz Metral, Pro Hac Vice
 4      Beth E. Terrell, WSBA #26759                    Ana Tagvoryan, Pro Hac Vice
        Email: bterrell@terrellmarshall.com             Email: atagvoryan@blankrome.com
 5      Jennifer Rust Murray, WSBA #36983               Nicole Bartz Metral, Pro Hac Vice
        Email: jmurray@terrellmarshall.com              Email: nbmetral@blankrome.com
 6                                                      BLANK ROME LLP
        Adrienne D. McEntee, WSBA #34061
 7      Email: amcentee@terrellmarshall.com             2029 Century Park East, 6th Floor
        Benjamin M. Drachler, WSBA #51021               Los Angeles, California 90067
 8      Email: bdrachler@terrellmarshall.com            Telephone: (424) 239-3400
        936 North 34th Street, Suite 300                Facsimile: (424) 239-3434
 9      Seattle, Washington 98103-8869
        Telephone: (206) 816-6603                       David E. Crowe, WSBA #43529
10                                                      Email: dcrowe@vkclaw.com
11      Anthony I. Paronich, Pro Hac Vice               VAN KAMPEN & CROWE PLLC
        Email: anthony@paronichlaw.com                  1001 Fourth Avenue, Suite 4050
12      PARONICH LAW, P.C.                              Seattle, Washington 98154
        350 Lincoln Street, Suite 2400                  Telephone: (206) 386-7353
13                                                      Facsimile: (206) 405-2825
        Hingham, Massachusetts 02043
14      Telephone: (617) 485-0018
        Facsimile: (508) 318-8100                       Jeffrey Rosenthal, Pro Hac Vice
15                                                      Email: rosenthal-j@blankrome.com
     Attorneys for Plaintiff and the Proposed Class     BLANK ROME LLP
16                                                      130 North 18th Street
                                                        Philadelphia, Pennsylvania 19103
17                                                      Telephone: (215) 569-5500
                                                        Facsimile: (215) 569-5555
18

19                                                    Attorneys for Defendant Hearing Help
                                                      Express, Inc.
20

21

22

23

24

25

26

27
                                                                 TERRELL MARSHALL LAW GROUP PLLC
     JOINT NOTICE OF SUPREME COURT DECISION AND                         936 North 34th Street, Suite 300
     REQUEST FOR STATUS CONFERENCE - 2                                  Seattle, Washington 98103-8869
                                                                     TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                             www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 127 Filed 04/06/21 Page 3 of 4




     MALDONADO LAW GROUP
 1

 2   By: /s/ Edward Maldonado, Pro Hac Vice
        Edward Maldonado, Pro Hac Vice
 3      Email: eam@maldonado-group.com
        Email: awclerk@maldonado-group.com
 4      2850 S. Douglas Road, Suite 303
        Coral Gables, Florida 33134
 5
        Telephone: (305) 477-7580
 6
        Carl J. Marquardt
 7      Email: carl@cjmpllc.com
        LAW OFFICE OF CARL J.
 8      2307-001MARQUARDT, PLLC
 9      1126 34th Avenue, Suite 311
        Seattle, Washington 98122-5137
10      Telephone: (206) 388-4498

11   Attorneys for Defendant Lewis Lurie and
     Leadcreations.com, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      TERRELL MARSHALL LAW GROUP PLLC
     JOINT NOTICE OF SUPREME COURT DECISION AND              936 North 34th Street, Suite 300
     REQUEST FOR STATUS CONFERENCE - 3                       Seattle, Washington 98103-8869
                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                  www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 127 Filed 04/06/21 Page 4 of 4




 1                                I. [PROPOSED] ORDER

 2
           IT IS SO ORDERED.
 3
           Dated this _______ day of ____________________, 2021.
 4

 5

 6                                          ____________________________________
                                            UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                            TERRELL MARSHALL LAW GROUP PLLC
     JOINT NOTICE OF SUPREME COURT DECISION AND                       936 North 34th Street, Suite 300
     REQUEST FOR STATUS CONFERENCE - 4                                Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                           www.terrellmarshall.com
